Title: From George Washington to Botetourt, 5 October 1770
From: Washington, George
To: Botetourt, Norborne Berkeley, baron de

 

My Lord,
Mount Vernon Octr 5th 1770

Being fully convincd of your Lordships Inclination to render every just and reasonable Service to the People you Govern, & to any Society or body of them that shall ask it; and being in a more particular manner encouragd by a Letter which I have just receivd from Mr Blair (Clerk of the Council) to believe, that your Excellency is desirous of knowing how far the Grant of Land sollicited by Mr Walpole & others will affect the Interest of this Country in general, or any set of Men in particular, I shall take the liberty (being tolerably well acquainted with the situation of the Frontiers of this dominion) to inform your Lordship, that the bounds of that Grant, if obtaind upon the extensive Plan prayd for, will comprehend at least four fifths of the Land for which this Colony hath lately voted £2500 Sterg for the purchase & Survey of; and must destroy the well grounded hopes of those—if no reservation is made in their favour—who have had the strongest assurances which Government coud give them, of enjoying some of those Lands, the securing of which, hath cost this Country much Blood and treasure.
By the Extracts which your Excellency did me the honour to Inclose, I perceive that the Petitioners require to begin on the Southside of the Ohio, opposite to the Mouth of Scioto, which is at least 70 or 75 Miles below the Mouth of the Great Kanhawa (the place to which the Ministereal Line—as it is called—from Holsteins River is to Run, & more than 300 from Pittsburg) & to extend from thence in a Southerly direction through the Pass of the Ouasioto Mountain; which by Evanss Map, & the best Drafts of that Country I have ever yet seen, and all the enquirys I have been able to make from Persons who have explord those Wilds, will bring them near the latitude of North Carolina—From hence they go Northeasterly to the Fork of the Great Kanhawa (made by the junction of Green Briar and New River) on both of which Waters we have many Settlers on Lands actually Patented—from hence they proceed up Green briar to the head of the Northeasterly Branch thereof—thence Easterly to the Aligany Mountains—thence along these Mountains to the Line of the Lord Fairfax—thence with his Line, & the Lines of Maryland & Pensylvania till the Western boundary of the Latter shall

strike the Ohio—thence with the same to the place of Beginning.
These my Lord are the Bounds of a Grant under Consideration, and if obtaind, will in my humble opinion, give a fatal blow to the Interests of this Country; but this I have presumd to say as the sum of my thoughts as a member of the Community at large. I shall beg leave now to offer myself to your Excellencys notice as an Individual—in a more Interested point of view, and at the sametime as a person who consider’s himself in some degree the Representative of the Officers & Soldiers who claim a Right to 200,000 Acres of this very Land (petitiond for by Mr Walpole & others) under a solemn Act of Government; adopted at a very alarming & important crisis to his Majestys Affairs in America—to approach your Lordship in these Characters, it might seem necessary to prefa⟨ce⟩ an Apology; but I shall rely on your usual goodness & candour for the patient hearing of a few words in support of the equity of our Pretension’s, which cannot fail of being short, as I have taken the liberty of troubling your Lordship pretty fully on this head before.
The first Letter I ever did myself the honour of writing to your Excellency on the Subject of these Lands, & to which I now beg leave to refer, containd a kind of historical Acct of our claim; but as no embellishment is requisite to illucidate a right, when simple Facts are sufficient to establish the point; I shall beg leave to give your Lordship the trouble of reading the Inclosd order of Council of the 18th of Feby 1754 & Goverr Dinwiddie’s Proclamation in consequence thereof; & then add, that these Troops not only enlisted agreeable to the terms there stipulated, but behavd so much to the satisfaction of the Country as to obtain the honour of its public thanks—Woud it not be hard then My Lord to deprive men under these Circumstances (or their Successors[)] of the just reward of their Toils? Could this Act of the Goverr & Council, offered to, & accepted by the Soldiery, be considerd in any other light than as an absolute Compact? And tho’ the exigency of our Affairs renderd it impracticable for us to settle this Country for some years after the date of the Proclamation, & the Policy of Government forbid it for a few years longer, yet, the causes being now removd, & the Land given to some as a recompense for their losses; & sought after by others for private Emolument, have we not a title to be

regarded among the first? We feign woud hope so—We flatter ourselves that in this point of view your Excellency will also consider it, & by your kind Interposition, & favourable Representation of our case, his Majesty will be graciously pleasd to confirm the 200,000 Acres of Land to Us agreeable to the terms of the Proclamation; Or if it shall be judgd necessary to be more particular in the Location of it, & your Lordship will be pleasd to cause the same to be signified to me, I will point out immediately thereupon, the particular Spots on which we woud beg to have our Surveys made (as part of the Land prayd for in our Petition of the 15th of Decr last to wit that on Sandy Creek will not be comprehended within the Line Running from Holsteins River, to the Mouth of the Great Kanhawa).
Such an Act of goodness as this My Lord, woud be confering a singular favour on Men, who do not know who else to apply to—On Men, the most of whom, either in their Person’s or Fortunes have sufferd in the cause of their Country; and cannot fail of meeting with such acknowledgments as result from grateful minds impressd with the due sense of obligation—none will offer them with more sincere respect than Yr Lordships most Obedient & Most Hble Servt

Go: Washington

